Citation Nr: 1448863	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar spine disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a cervical spine disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for a right hand disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a left hand disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In September 2012, the Veteran testified before the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board notes that during the September 2012 hearing, the Veteran indicated that he was experiencing increasingly limited employability due to his service-connected cervical and thoracolumbar spine and bilateral hand disabilities.  As the Veteran is challenging the disability ratings assigned for these disabilities, and that his present employment situation remains unclear, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran underwent a VA examination for his service-connected cervical and thoracolumbar spine and bilateral hand disabilities most recently in August 2010.  The Veteran testified at his September 2012 hearing that the symptoms of all his disabilities had increased in severity since his most recent VA examinations in August 2010, making it more and more difficult for him to work.  The Veteran has testified that he is the proprietor of a machine repair business, and that his disabilities have caused him to increasingly rely on his employees, allowing him to only work part-time in the office, and not on-site, where he used to work.  As such, new VA examinations are necessary.   See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regard to the TDIU claim, the Veteran claims that he is increasingly unable to work due to his service-connected disabilities, which have been remanded herein. The readjudication of the remanded claims may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for increased ratings for the cervical and thoracolumbar spine disabilities and the bilateral hand disability must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Additionally, the most recent VA and private treatment records in evidence are dated 2010.  Any outstanding medical treatment records, both VA and private, should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical treatment records.
2. Request the Veteran to identify and provide authorization for VA to obtain medical records from any non-VA health care providers who have treated him for his service-connected disabilities.  Obtain any identified records.  If the records cannot be obtained, notify the Veteran and provide him the opportunity to submit the records.

3. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his cervical and thoracolumbar spine disabilities and bilateral hand disability.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted, to include appropriate range of motion and neurological testing.  The rationale for all opinions should be provided.  The examiner should provide the following information:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected cervical and thoracolumbar spine disabilities and bilateral hand disability, including any associated neurological impairments.

b) The examiner should also specifically comment on whether the Veteran's service-connected orthopedic disabilities, either alone or in concert, have precluded him from engaging in substantially gainful employment.

4. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



